NO. 12-10-00397-CV

                        IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JUAN JOSE RAMOS,                             §              APPEAL FROM THE 369TH
APPELLANT

V.
                                             §              JUDICIAL DISTRICT COURT
TEXAS DEPARTMENT OF
CRIMINAL JUSTICE–
CORRECTIONAL INSTITUTIONS
DIVISION AND L. CLAY,
APPELLEES                                    §              ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
          Juan Jose Ramos appeals from the trial court‘s dismissal of his suit under Chapter
Fourteen of the Texas Civil Practice and Remedies Code. He raises three issues on appeal. We
affirm.


                                          BACKGROUND
          Ramos, an inmate, claims that he was injured on August 7, 2009, while en route to work
detail. On August 11, 2009, Ramos filed a Step One Offender Grievance Form with the Texas
Department of Criminal Justice–Correctional Institutions Division (TDCJ-CID). According to
Ramos‘s grievance, he was riding in a trailer when other inmates started jumping off. Ramos
also jumped off the trailer. He suffered injuries but did not report them. In response to his
grievance, TDCJ-CID told Ramos to report his injuries to nursing.
          According to the Step One Offender Grievance Form, TDCJ-CID returned its response to
Ramos on September 4, 2009. However, Ramos claims that he did not receive the response. He
then filed his Step Two Offender Grievance Form with TDCJ-CID on April 17, 2010. TDCJ-
CID responded to his Step Two grievance on July 16, 2010.

                                                 1
       Ramos filed suit against TDCJ-CID and L. Clay, an employee of TDCJ-CID. According
to Ramos‘s petition, Clay was supervising Ramos and other inmates. Clay told a tractor driver to
pull a trailer of inmates to the work area. The driver allegedly protested that the trailer was
unsafe because of poor suspension; bald, improperly inflated tires; a lack of lookout devices,
brakes, safety railings, or seats; and an uneven hitch or fifth wheel. Appellant alleges that while
they were en route, Clay instructed the driver to ―speed up.‖ The trailer then turned over, and
Ramos was thrown from the trailer and injured. Ramos was taken to the medical department, but
because of his limited English, he was returned to work.
       Ramos brought his pro se in forma pauperis suit as an indigent inmate. Therefore, the
suit is governed by the procedural requirements of Chapter Fourteen of the civil practice and
remedies code. The trial court found Ramos‘s claims frivolous or malicious because the realistic
chances of ultimate success are slight.1 Accordingly, the trial court dismissed his lawsuit and
assessed costs against Ramos in the amounts allowed by Chapter Fourteen.                 This appeal
followed.


                                           DISMISSAL OF SUIT
       In his second issue, Ramos argues that the trial court erred and abused its discretion when
it dismissed his suit because his claims under the Texas Tort Claims Act and under 42 U.S.C.
§ 1983 have an arguable basis in law and fact.
Standard of Review
       We review the trial court‘s dismissal of an in forma pauperis suit under an abuse of
discretion standard. Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App.–Waco 1996, no writ).
A trial court abuses its discretion if it acts arbitrarily, capriciously, and without reference to any
guiding rules or principles. Lentworth v. Trahan, 981 S.W.2d 720, 722 (Tex. App.–Houston
[1st Dist.] 1998, no pet.). We will affirm a dismissal if it was proper under any legal theory.
Johnson v. Lynaugh, 796 S.W.2d 705, 706-07 (Tex. 1990); Birdo v. Ament, 814 S.W.2d 808,
810 (Tex. App.–Waco 1991, writ denied).              The trial courts are given broad discretion to
determine whether a case should be dismissed because (1) prisoners have a strong incentive to
litigate; (2) the government bears the cost of an in forma pauperis suit; (3) sanctions are not
effective; and (4) the dismissal of unmeritorious claims accrue to the benefit of state officials,

       1
           See TEX. CIV. PRAC. & REM. CODE ANN. § 14.003 (Vernon 2002).

                                                     2
courts, and meritorious claimants. See Montana v. Patterson, 894 S.W.2d 812, 814-15 (Tex.
App.–Tyler 1994, no writ).
Chapter Fourteen
        Chapter Fourteen of the Texas Civil Practice and Remedies Code controls suits brought
by an inmate when the inmate filed an affidavit or unsworn declaration of inability to pay costs.2
TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (Vernon 2002); Hickson, 926 S.W.2d at 398.
The inmate must comply with the procedural requirements set forth in Chapter Fourteen. TEX.
CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004, 14.005 (Vernon 2002). Failure to fulfill
those procedural requirements will result in the dismissal of an inmate‘s suit. See id. § 14.003
(Vernon 2002); Brewer v. Simental, 268 S.W.3d 763, 767 (Tex. App.–Waco 2008, no pet.)
(citing Bell v. Tex. Dep’t of Crim. Justice-Institutional Div., 962 S.W.2d 156, 158 (Tex. App.–
Houston [14th Dist.] 1998, pet. denied)).
        One such procedural requirement is the exhaustion of available remedies with the TDCJ-
CID. See id. § 14.005. An inmate must file an affidavit or unsworn declaration stating the date
the grievance was filed and the date the written decision of TDCJ-CID was received by the
inmate. Id. The inmate must also attach a copy of the written decision from the grievance
system. Id. Dismissal is likewise proper if the inmate filed an affidavit or unsworn declaration
that the inmate knew was false. Id. at § 14.003(a).
        Additionally, filing a claim that is frivolous or malicious will result in the dismissal of an
inmate‘s suit. See id. To determine whether a claim is frivolous or malicious, the factors we
consider include whether the claim‘s realistic chance of ultimate success is slight or the claim
has no arguable basis in law or in fact. Id. at § 14.003(b).
Texas Tort Claims Act
        First, we address Ramos‘s claims brought under the Texas Tort Claims Act (TTCA). See
TEX. CIV. PRAC. & REM. CODE ANN. §§ 101.001-.109 (Vernon 2011). We must determine
whether the trial court correctly dismissed these claims as frivolous or malicious.
        In his appellate brief, Ramos devotes one sentence to explaining how the facts alleged in
his petition state a claim under the TTCA. Specifically, Ramos argues, ―In liberally construing
[Ramos‘s] allegations as set forth in his Original Petition, that [Clay‘s], an employee of [TDCJ-


        2
        Chapter Fourteen does not apply to an action brought under the Texas Family Code. TEX. CIV. PRAC. &
REM. CODE ANN. 14.002(b) (Vernon 2002).

                                                    3
CID], negligence was the proximate cause of [Ramos‘s] injuries that he suffered, and that
negligent conduct involved the use or condition of tangible personal property.‖3
        An appellant‘s brief must contain a clear and concise argument supporting the appellant‘s
contentions, including appropriate citations to authorities and to the record. TEX. R. APP. P.
38.1(i). When an appellant fails to include any relevant citation of authority or discussion of
pertinent facts to support his contention, we will not perform an independent review of the record
and the applicable law to determine whether the error complained of occurred. See Ryan v.
Abdel-Salam, 39 S.W.3d 332, 336 (Tex. App.–Houston [1st Dist.] 2001, pet. denied). Because
Ramos has not met this burden, he has waived his complaint that the trial court improperly
dismissed these claims. See id.
        Nevertheless, even if we were to address the merits of Ramos‘s claims brought under the
Texas Tort Claims Act, the result would not change. Pursuant to the doctrine of sovereign
immunity, the State of Texas cannot be sued in her own courts without her consent and then only
in the manner indicated by that consent. Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692,
694 (Tex. 2003) (citing Hosner v. De Young, 1 Tex. 764, 769 (1847)). For the legislature to
waive the state‘s sovereign immunity, a statute or resolution must contain a clear and
unambiguous expression of the legislature‘s waiver of immunity. Taylor, 106 S.W.3d at 696.
That means a statute that waives the state‘s immunity must do so beyond doubt. Id. at 697.
Further, when construing a statute that purportedly waives sovereign immunity, we generally
resolve ambiguities in favor of the state‘s retaining its immunity. See id.
        The Texas Tort Claims Act provides a limited waiver of immunity, allowing suits against
governmental units under certain, narrow circumstances. Tex. Dep’t of Criminal Justice v.
Miller, 51 S.W.3d 583, 587 (Tex. 2001). As relevant in the instant case, those circumstances
include ―personal injury . . . caused by a condition or use of tangible personal . . . property if the
governmental unit would, were it a private person, be liable to the claimant according to Texas
law.‖ TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(2) (Vernon 2011). This section waives

        3
          In Ramos‘s petition and brief, he argues only the use or condition of tangible personal property ground for
waiver of sovereign immunity under the TTCA, and not the separate ground that his injuries arose from the
operation or use of motor-driven vehicles or equipment. Compare TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(1)
with § 101.021(2) (Vernon 2011); see also Cnty. of Cameron v. Brown, 80 S.W.3d 549, 554 (Tex. 2002) (grounds
for waiver of sovereign immunity under TTCA are distinct); Lacy v. Rusk State Hosp., 31 S.W.3d 625, 629 (Tex.
App.—Tyler 2000, no pet.) (plaintiff must plead specific ground upon which he relies for sovereign immunity
waiver under TTCA).


                                                         4
immunity for a use of personal property only when the governmental unit is the user. San
Antonio State Hosp. v. Cowan, 128 S.W.3d 244, 245-46 (Tex. 2004). ―A governmental unit
does not ‗use‘ personal property merely by allowing someone else to use it and nothing more.‖
Id. at 246. Instead, use requires the governmental unit to put or bring the personal property into
action or service or employ the personal property for or apply it to a given purpose. Id.
Negligent supervision, without more, is not a use of personal property by a governmental unit.
Tex. A & M Univ. v. Bishop, 156 S.W.3d 580, 583 (Tex. 2005).
       We have reviewed Ramos‘s petition for claims that potentially fall within the waiver of
immunity provided by the Texas Tort Claims Act. Ramos alleges in his petition that Clay was
negligent in allowing Ramos to be pulled in the trailer and in requiring the trailer to travel at an
excessive speed. However, Ramos further explains that Clay was not driving the tractor pulling
the trailer, but instead was simply negligent in his supervision of the tractor driver. He further
alleges that TDCJ-CID was negligent in failing to properly supervise Clay. Bishop forecloses
these claims under the Texas Tort Claims Act. See id. Thus, Ramos‘s claims under the Texas
Tort Claims Act are frivolous because they have no arguable basis in law or fact, and the trial
court did not err in dismissing them.
42 U.S.C. § 1983
       Next, we examine Ramos‘s claim brought under 42 U.S.C. § 1983 to determine whether
the trial court correctly dismissed this claim as frivolous or malicious.
       Ramos devotes one sentence in his appellate brief to explaining how the facts alleged in
his petition state a Section 1983 claim. Ramos argues that ―Clay‘s actions were intentionally,
willfully, or wantonly negligent, or [performed] with conscious indifference or reckless disregard
for [Ramos‘s] safety. . . .‖ He argues that Clay‘s conduct thus violated Ramos‘s rights under the
Eighth Amendment of the United States Constitution to not be subjected to cruel and unusual
punishment.
       As stated previously, an appellant‘s brief must contain a clear and concise argument
supporting the appellant‘s contentions, including appropriate citations to authorities and to the
record. TEX. R. APP. P. 38.1(i). When an appellant fails to include any discussion of relevant
facts to support its contention, we will not perform an independent review of the record and the
applicable law to determine whether the error complained of occurred. See Ryan, 39 S.W.3d at



                                                  5
336. Because Ramos has not met this burden as to his Section 1983 claim, he has waived his
complaint that the trial court improperly dismissed this claim. See id.
         A review of the merits of Ramos‘s claim would not change the result. We have reviewed
Ramos‘s petition for potential Section 1983 claims. Ramos‘s petition raises a claim that Clay
forced Ramos to continue working even though Ramos was in pain from the accident. Ramos
argues Clay‘s actions violate Ramos‘s right to be free from cruel and unusual punishment.
However, Ramos failed to make this claim in his Step One Offender Grievance Form filed with
TDCJ-CID on August 11, 2009.                   Instead, Ramos said in his grievance that ―everything
[happened] so fast and my [adrenaline] was moving fast that I did not speak up because I was
under a measure of trauma so I just remained quiet and followed the order of my boss – so that
order could be restored.‖ Because Ramos did not complain that Clay kept Ramos working even
though Ramos told him that he was in pain, the basis for his Section 1983 claim was expressly
excluded from the scope of his grievance.                      Consequently, Ramos failed to exhaust his
administrative remedies as to the Section 1983 claim. See TEX. CIV. PRAC. & REM. CODE ANN. §
14.005; see also Wolf v. Tex. Dep’t of Criminal Justice, Institutional Div., 182 S.W.3d 449, 451
(Tex. App.—Texarkana 2006, no pet.) (stating inmates in Chapter Fourteen suit cannot add
claims or issues to lawsuit that were not addressed in grievance if a grievance is otherwise
required). Therefore, the trial court properly dismissed Ramos‘s Section 1983 claim as well.
         Ramos‘s second issue is overruled. Because we have overruled Ramos‘s second issue,
we need not address Ramos‘s first issue. See TEX. R. APP. P. 47.1.


                                                       COSTS
         In his third issue, Ramos argues that the trial court erred and abused its discretion when it
ordered collection of court fees and costs in the sum of $244.004 for expenses that were not
incurred by Ramos and could not be assessed by the district clerk under applicable state law.
Ramos argues that the only costs he could have incurred were $75.00. We previously addressed
this exact issue. See Donaldson v. Tex. Dep’t of Crim. Justice – Correctional Institutions Div.,

         4
            In another part of his brief, Ramos references the total amount of the fees charged by the district clerk,
$281.00. However, these charges included $37.00 for the clerk‘s record for the appeal that is not included in the
trial court‘s order for collection. Ramos‘s appeal relates to the trial court‘s order for collection, not the amount the
district clerk believes Ramos owes. Thus, we examine the propriety of the charges that are a part of the trial court‘s
order for collection only.


                                                           6
Cause No. 12-10-00289-CV, 2011 WL 2638171, at *3 (Tex. App.—Tyler June 30, 2011, no pet.
h.) (slip op.).
        First, the language of the trial court‘s collection order tracked the payment schedule as
required by Chapter Fourteen. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.006. Next, with
regard to the fees themselves, the Office of Court Administration has compiled an itemized list
of all filing fees that may be charged to litigants by the district clerk for 2010, the year in which
Ramos filed suit.5 That list contains a description of all fees, the amounts to be charged, and the
statutory source law authorizing each fee. Ramos cites only some of the sections authorizing the
collection of fees by the district clerk in lodging his fee complaint. See TEX. GOV‘T CODE ANN.
§§ 51.317 (Vernon Supp. 2010) (filing fees and record management fee), 51.601 (Vernon Supp.
2010) (court reporter fee). However, Ramos ignored other fees that the district clerk could
collect in connection with the filing of a civil suit such as his. See, e.g., id. §§ 22.2131 (Vernon
Supp. 2010) (appellate judicial system fee), 51.305 (Vernon Supp. 2010) (district court records
archive fee), 51.708 (court records preservation fee) (Vernon Supp. 2010); TEX. LOC. GOV‘T
CODE ANN. §§ 133.151 (Vernon 2008) (consolidated state fee), 133.154 (Vernon 2008) (judicial
support fee), 291.008 (Vernon 2005) (courthouse security fee), 323.023 (Vernon 2005) (law
library fee).
        Ramos also complains of a sheriff‘s jury fee assessed against him in the amount of
$22.00. The Texas Constitution establishes the commissioners‘ court as the governing body of
the county. TEX. CONST. art. V, § 18. Thus, the commissioners‘ court of a county can set a
reasonable fee for services provided by sheriffs. See TEX. LOC. GOV‘T. CODE ANN. § 118.131(a)
(Vernon 2008); see also Harris Cnty. v. Proler, 29 S.W.3d 646, 648 (Tex. App.—Houston [14th
Dist.] 2000, no pet.). The commissioners‘ court must provide written notice of the amounts of
the fees to the Texas Comptroller of Public Accounts. See id. at § 118.131(f). The comptroller‘s
office is then required to compile a list of fees charged by Texas sheriffs in discharging their
duties as set by the commissioners‘ court of the relevant county. See id. For the Anderson
County Sheriff‘s Office in 2010, the applicable $22.00 fee is a ―Sheriff‘s Jury Fee.‖ 6 Ramos
failed to show that the district clerk and sheriff‘s office‘s fees were unauthorized by state law.
        Ramos‘s third issue is overruled.

        5
            See http://www.courts.state.tx.us/oca/pdf/DistrictClerkCivilFilingFees2010.pdf.
        6
            See http://www.texasahead.org/lga/sheriffs/sher10/2010S&CFeeManual.pdf.

                                                          7
                                                    DISPOSITION
         Having overruled Ramos‘s second and third issues and determined that Ramos‘s first
issue need not be addressed for the resolution of this appeal, we affirm the judgment of the trial
court.


                                                                BRIAN HOYLE
                                                                  Justice



Opinion delivered July 29, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           8